MONROE, J.
William Dowty and Henry Mohr, defendants in this case, have appealed from a sentence imposed upon them for “unlawfully aiding and assisting in keeping a hanking game and hanking house, at which money, and things of value representing money, and commonly called ‘chips,’ were bet and hazarded,” but the transcript contains no hill of exceptions (save one which the trial judge, for good reason, refused to sign) or assignment of error, and we discover no error patent upon the face of the record, nor have the. defendants appeared in person or by counsel. Under these circumstances, this court has but to affirm the judgment appealed from.
Judgment affirmed.